Name: Decision of the EEA Joint Committee No 156/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport
 Date Published: 2001-03-01

 Avis juridique important|21999D0156Decision of the EEA Joint Committee No 156/1999 of 26 November 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0004 - 0004Decision of the EEA Joint CommitteeNo 156/1999of 26 November 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 143/1999 of the EEA Joint Committee of 5 November 1999(1).(2) Commission Directive 1999/7/EC of 26 January 1999 adapting to technical progress Council Directive 70/311/EEC relating to the steering equipment for motor vehicles and their trailers(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 6 (Council Directive 70/311/EEC) in Chapter I of Annex II to the Agreement:"- 399 L 0007: Commission Directive 1999/7/EC of 26 January 1999 (OJ L 40, 13.2.1999, p. 36)."Article 2The texts of Directive 1999/7/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 15, 18.1.2001, p. 36.(2) OJ L 40, 13.2.1999, p. 36.